DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, and 3-23 are pending. Claims 1, 10, and 15 are independent claims. This Final  Office action is in response to the “Amendments and Remarks” dated 06/06/2022.

Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 06/06/2022 with respect to claims 1, and 3-23, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding Claim Rejection under 35 U.S.C. § 112(b), the applicant’s response and amended claims have been fully considered and the metes and bounds of the claim are not clear. Is the ride height “same distance” an increase up or decrease down by the same amount? Therefore, the rejection of claim 21, under 35 U.S.C. § 112(b) is NOT withdrawn.
Regarding Rejections under 35 U.S.C. 102/103, and the remarks, “Bartoni et al. does not teach or suggest determining a first parameter of the motor while controlling the motor to change a ride height of the vehicle when the vehicle is unloaded and determining a second parameter of the motor while controlling the motor to change the ride of the vehicle when the vehicle is at least partially loaded," the Examiner respectfully disagrees. The Examiner interprets a controller as continuously controlling the motor of the electronic control of a mechanical system, such as a suspension. Furthermore, the Applicant claims are silent with regard to any parameters for start/stop, or begin/end, control of the motor by the controller. In addition, the Applicant claims are silent with regard to the controller actuating the motor to determine the “first parameter.” Therefore, the Examiner interprets the applicants “first parameter of the motor” as measuring steady-state motor current due to the load from the other components (Bartoni, paragraph 4.3), which is also described as the suspension preload (not loaded) or the static compressed suspension due to sprung mass (Bartoni, paragraph 2). Furthermore, the Examiner interprets the applicants “second parameter of the motor” as a measurement of the monitored motor current and torque of the motor due to an automatically preload due to loading on the vehicle (Bartoni, paragraphs 1, 3 and 4). The rejections of claims 10 and 15 remain under the same rationale as the arguments above. It remains the Offices stance that the cited prior art anticipates or renders obvious the claimed subject matter. 
	It is the Office’s stance that all of applicant remarks and arguments have been considered and the rejections remain.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4-7, 10-11, 13, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by F. BARTONI, NPL, Sensorless Control of the Suspension Preload in Motorcycles, herein further known as Bartoni.
	
Regarding claim 1, Bartoni discloses a vehicle controller (paragraph 4.2, ECU (Electronic Control Unit)) to: control a motor (paragraph 2, DCPM motor) operatively coupled to a suspension system (paragraph 2, preload actuator built in the commercial suspension, and preload is regulated (i.e. operatively) by an electrical-hydraulic actuator, placed on the head of the rear suspension, see also at least FIG. 1) to raise or lower a vehicle  (paragraph 2, compensation of the height displacement (i.e. raise or lower) maintains the vehicle height); determine a first parameter of the motor (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 10, (i.e. first parameter)) while controlling the motor (paragraph 4.3, DC motor is activated to increase the preload) to change a ride height of the vehicle (paragraph 2, control of the vehicle height with respect to ground, see also at least FIG. 1) when the vehicle is unloaded (paragraph 2, suspension not loaded, condition is defined preload, typical load MTYP, (see also at least FIG 1a)); determine a second parameter of the motor (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 11, (i.e. second parameter)) while controlling the motor (paragraph 4.3, DC motor runs like in a no-load condition) to change the ride height  (paragraph 2, control of the vehicle height with respect to ground, see also at least FIG. 1) of the vehicle when the vehicle is at least partially loaded (paragraph 2, load MX and a preload (PF + PV), (see also at least FIG 1c)); and calculate a weight (paragraph 4.3, current (I) is read (both ISTEADY-UP and ISTEADY-DOWN) and the calculation that leads to the load estimate (i.e. calculate a weight) is carried out) of the vehicle based on the first (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 10, (i.e. first parameter)) and second parameters  (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 11, (i.e. second parameter)) of the motor (paragraph 2, DCPM motor).	

Regarding claim 4, Bartoni discloses all elements of claim 1 above.
Bartoni discloses further an apparatus including a sensor to measure the first parameter (paragraph 2, actuator is also provided with a Hall-effect revolution counter that measures the revolutions of the worm gear, see also at least FIG. 5) when the vehicle is unloaded (paragraph 2, suspension not loaded, condition is defined preload, typical load MTYP, (see also at least FIG 1a)).

Regarding claim 5, Bartoni discloses all elements of claim 4 above.
Bartoni discloses further an apparatus wherein the sensor to measure the second parameter (paragraph 2, actuator is also provided with a Hall-effect revolution counter that measures the revolutions of the worm gear, see also at least FIG. 5) when the vehicle is at least partially loaded (paragraph 2, load MX and a preload (PF + PV), (see also at least FIG 1c)).

Regarding claim 6, Bartoni discloses all elements of claim 5 above.
Bartoni discloses further an apparatus wherein the first and second parameters include i) a current (paragraph 4.3, current (I) is read (both ISTEADY-UP and ISTEADY-DOWN)), a voltage, or a power provided to the motor, or ii) a torque, or a force provided from the motor.

Regarding claim 7, Bartoni discloses all elements of claim 5 above.
Bartoni discloses further an apparatus wherein the vehicle controller is to generate i) a first data relationship for the first parameter when the vehicle is unloaded  (paragraph 4.3, range of PV is quantized MIN (driver-only, 50 revolutions), (wherein the driver-only condition is the unloaded parameter and not considered as additional loading (e.g. added baggage or added passenger)), and ii) a second data relationship for the second parameter when the vehicle is at least partially loaded (paragraph 4.3, range of PV is quantized MED (driver + baggage, 262 revolutions or MAX (driver + passenger + baggage, 421 revolutions) (wherein the driver + baggage, OR driver + passenger + baggage conditions are the at least partially loaded parameter)).

Regarding claim 10,  Bartoni discloses a vehicle (paragraph 2, load carried by the vehicle), comprising a controller (paragraph 4.2, ECU (Electronic Control Unit)) to: control, via a motor  (paragraph 2, DCPM motor), the suspension system  (paragraph 2, preload actuator built in the commercial suspension, and preload is regulated (i.e. operatively) by an electrical-hydraulic actuator, placed on the head of the rear suspension, see also at least FIG. 1) to adjust a ride height of the vehicle (paragraph 2, compensation of the height displacement (i.e. raise or lower) maintains the vehicle height); perform a comparison (paragraph 4.3, difference between the values of the torque expressed in Eq. 10 and Eq. 11 gives us the value of the load torque QL) of first (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current) and second parameters of the motor (paragraph 4.1, evaluate the torque from the value of the motor current and then estimate the vehicle load), the first parameter based on operating the motor to adjust the ride height (paragraph 2, control of the vehicle height with respect to ground, AND paragraph 4.3, vehicle load is estimated by the preload actuator intentionally activating in both directions(i.e. controlling the motor) for a few seconds, first increasing and then decreasing it (i.e. change a ride height), see also at least FIG. 4) of the vehicle when the vehicle is unloaded (paragraph 2, suspension not loaded, condition is defined preload, typical load MTYP, (see also at least FIG 1a)), the second parameter (paragraph 4.1, evaluate the torque from the value of the motor current and then estimate the vehicle load) based on operating the motor to adjust the ride height of the vehicle when the vehicle is at least partially loaded (paragraph 2, load MX and a preload (PF + PV), (see also at least FIG 1c)); and calculate a weight (paragraph 4.3, current (I) is read (both ISTEADY-UP and ISTEADY-DOWN) and the calculation that leads to the load estimate (i.e. calculate a weight) is carried out) of the vehicle based on the comparison (paragraph 4.3, difference between the values of the torque expressed in Eq. 10 and Eq. 11 gives us the value of the load torque QL).

Regarding claim 11, Bartoni discloses all elements of claim 10 above.
Bartoni discloses further a vehicle including sensors to determine the first (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current) and second parameters (paragraph 4.1, evaluate the torque from the value of the motor current and then estimate the vehicle load) based on measuring one or more of electrical current (paragraph 4.3, to realize steady-state estimations of the torque by measuring the steady-state motor current, (wherein a sensor is inherent to measuring the steady-state motor current), voltage, or power used by the suspension system (paragraph 2, preload actuator built in the commercial suspension, and preload is regulated (i.e. operatively) by an electrical-hydraulic actuator, placed on the head of the rear suspension, see also at least FIG. 1) in response to adjusting the ride height (paragraph 2, compensation of the height displacement (i.e. adjusting the ride height) maintains the vehicle height).

Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 7. The vehicle disclosed in claim 13 can clearly operate with the apparatus of claim 7. Therefore, claim 13 is rejected under the same rationale as claim 7 above.

Regarding claim 21, Bartoni discloses all elements of claim 1 above.
Bartoni discloses further the vehicle controller (paragraph 4.2, ECU (Electronic Control Unit)) is to control the motor (paragraph 2, DCPM motor) to cause the ride height of the vehicle to be changed (paragraph 2, compensation of the height displacement (i.e. raise or lower) maintains the vehicle height) by a same distance when the vehicle is unloaded (paragraph 2, suspension not loaded, condition is defined preload, typical load MTYP, (see also at least FIG 1a)) and when the vehicle is at least partially loaded (paragraph 2, load MX and a preload (PF + PV), (see also at least FIG 1c)).

Regarding claim 22, Bartoni discloses all elements of claim 1 above.
Bartoni discloses further the vehicle controller is to: perform a comparison (paragraph 4.3, difference between the values of the torque expressed in Eq. 10 and Eq. 11 gives us the value of the load torque QL) between the first parameter of the motor (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 10, (i.e. first parameter)) and the second parameter of the motor (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 11, (i.e. second parameter)); and calculate the weight based on the comparison (paragraph 4.3, difference between the values of the torque expressed in Eq. 10 and Eq. 11 gives us the value of the load torque QL).

Regarding claim 23, Bartoni discloses all elements of claim 7 above.
Bartoni discloses further the first data relationship is between the first parameter (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 10, (i.e. first parameter)) and the ride height of the vehicle (paragraph 4.3, C is the vehicle height displacement), and the second data relationship is between the second parameter (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 11, (i.e. second parameter)) and the ride height of the vehicle (paragraph 4.3, C is the vehicle height displacement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoni, in view of TATE, US 20200198432, herein further known as Tate.

Regarding claim 3, Bartoni discloses all elements of claim 1 above.
However, Bartoni does not explicitly disclose an apparatus a wherein the vehicle controller is to control operation of the motor to adjust a spring seat.
Tate teaches an apparatus wherein the vehicle controller is to control operation of the motor to adjust a spring seat (paragraph 15-17, adjust the position of the lower spring seat).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bartoni by including to control operation of the motor to adjust a spring seat as taught by Tate.
One would be motivated to modify Bartoni in view of Tate for the reasons stated in Tate paragraph [0003] to allow the ride height to be increased or decreased on command.
Furthermore, one would be motivated to include improvement to a vehicle system to utilize a suspension system for use with beam axles, and more specifically to suspension systems that include a leaf-spring arrangement and a ride-height adjustment mechanism in parallel. In addition, the response of an active suspension control system and adjustments can be made more efficiently, and the overall ride experience can be improved.
Additionally, the claimed invention is merely a combination of old, well known elements of a computer controlled active suspension system, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 3. The vehicle disclosed in claim 12 can clearly operate with the apparatus of claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.

Claims 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoni ANDERSON et al., US 20150224845, herein further known as Anderson.

Regarding claim 8, Bartoni discloses all elements of claim 7 above including paragraph 5 experimental results which include proof-of-concept demonstration plots (FIG. 5) wherein the plots clearly demonstrate the Loads MX in relation to DCPM motor Current (A), Suspension Stroke (mm) and Hall-effect revolution counter.
However, Bartoni does not explicitly state the vehicle controller is to generate the first and second data relationships by generating a first plot corresponding to the first data relationship, and a second plot corresponding to the second data relationship.
Anderson teaches an apparatus wherein the vehicle controller is to generate the first and second data relationships by generating a first plot corresponding to the first data relationship, and a second plot corresponding to the second data relationship (paragraph [0146], constraint may be calculated by a suspension controller and communicated in the form of a data structure, table, matrix, array or similar, AND paragraph [0883], FIGS. 1-1 and 1-2 present plots of various ways to control a hydraulic actuator integrated into a suspension system within a force velocity domain, AND paragraph 1266, FIG. 8-1, is a representative plot of steady state pressure ripple in the time domain shown for a hydraulic pump/motor operating at constant frequency under a constant torque application. A generated pressure differential signal 8-102 fluctuates in time about a mean pressure differential 8-104 that is substantially constant throughout time).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bartoni by including generating a first plot and a second plot as taught by Anderson.
One would be motivated to modify Bartoni in view of Anderson for the reasons stated in Anderson paragraph [0003], improvements in in power, efficiency, architecture, size, and compatibility for a vehicle suspension.
Furthermore, one would be motivated to include improvement to a vehicle system for greater power and efficiencies of electrically driven components and also the cost of architecture and size of electrically driven components. In addition, the response of an active suspension control system and adjustments can be made more efficiently, and the overall ride experience can be improved.
Additionally, the claimed invention is merely a combination of old, well known elements of a computer controlled active suspension system, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 9, the combination of Bartoni and Anderson disclose all elements of claim 8 above.
However, Bartoni does not explicitly disclose an apparatus wherein the vehicle controller is to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot.
Anderson teaches an apparatus wherein the vehicle controller is to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot (paragraph [0263], controller may be adaptive by adjusting its parameters to changing system conditions, controller may include as inputs, sensors which may be used in an active control system by applying closed-loop feedback torque control on pressure and the adaptive controller may apply feed-forward control by employing a lookup table or equation, and controlling motor torque with a control signal that equals the command torque offset (for example, by applying motor torque plus the amplitude/phase/frequency shifted sine wave)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bartoni by including to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot as taught by Anderson.
One would be motivated to modify Bartoni in view of Anderson for the reasons stated in Anderson paragraph [0003], improvements in in power, efficiency, architecture, size, and compatibility for a vehicle suspension.
Furthermore, one would be motivated to include improvement to a vehicle system for greater power and efficiencies of electrically driven components and also the cost of architecture and size of electrically driven components. In addition, the response of an active suspension control system and adjustments can be made more efficiently, and the overall ride experience can be improved.
Additionally, the claimed invention is merely a combination of old, well known elements of a computer controlled active suspension system, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 14, Bartoni discloses all elements of claim 10 above including calculate the weight of the vehicle (paragraph 4.3, current (I) is read (both ISTEADY-UP and ISTEADY-DOWN) and the calculation that leads to the load estimate (i.e. calculate a weight) is carried out).
However, Bartoni does not explicitly disclose a vehicle, wherein the controller is to calculate the weight of the vehicle based on an offset of the comparison between the first and second parameters, the offset based on a difference between the first and second motor parameters, the first motor parameter associated with a first change in a distance of the ride height of the vehicle, and the second motor parameter associated with the first change in the distance of the ride height of the vehicle.
Anderson teaches an apparatus, vehicle, and storage medium with instructions, wherein the controller is to calculate the weight of the vehicle based on an offset of the comparison between the first and second parameters, the offset based on a difference between the first and second motor parameters, the first motor parameter associated with a first change in a distance of the ride height of the vehicle, and the second motor parameter associated with the first change in the distance of the ride height of the vehicle (paragraph 64, on-demand energy hydraulic actuator, where motor torque is controlled to directly control actuator response (i.e. difference between the first and second motor parameters), may be associated with an air spring suspension in which static ride height is nominally provided (i.e. first change in a distance of the ride height) by a chamber containing compressed air).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bartoni by including, “offset based on a difference between the first and second motor parameters, the first motor parameter associated with a first change in a distance of the ride height of the vehicle, and the second motor parameter associated with the first change in the distance of the ride height of the vehicle,” as taught by Anderson.
One would be motivated to modify Bartoni in view of Anderson for the reasons stated in Anderson paragraph [0003], improvements in in power, efficiency, architecture, size, and compatibility for a vehicle suspension.
Furthermore, one would be motivated to include improvement to a vehicle system for greater power and efficiencies of electrically driven components and also the architecture and size of electrically driven components. In addition, the response of an active suspension control system and adjustments can be made more efficiently, and the overall ride experience can be improved.
Additionally, the claimed invention is merely a combination of old, well known elements of a computer controlled active suspension system, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoni SHUKLA et al., US 10752075, herein further known as Shukla.

Regarding claim 15, Bartoni discloses a processor (paragraph 4.2, microcontroller) to at least: control a motor (paragraph 2, DCPM motor) operatively coupled to a suspension system (paragraph 2, preload actuator built in the commercial suspension, and preload is regulated (i.e. operatively) by an electrical-hydraulic actuator, placed on the head of the rear suspension, see also at least FIG. 1) to change a ride height of a vehicle (paragraph 2, compensation of the height displacement (i.e. raise or lower) maintains the vehicle height); determine a first parameter of the motor (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 10, (i.e. first parameter)) while controlling the motor (paragraph 4.3, DC motor is activated to increase the preload) to raise or lower the vehicle paragraph 2, control of the vehicle height with respect to ground, see also at least FIG. 1) when the vehicle is unloaded (paragraph 2, suspension not loaded, condition is defined preload, typical load MTYP, (see also at least FIG 1a)); determine a second parameter of the motor (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 11, (i.e. second parameter)) while controlling the motor to raise or lower the vehicle (paragraph 4.3, DC motor runs like in a no-load condition) when the vehicle is loaded (paragraph 2, load MX and a preload (PF + PV), (see also at least FIG 1c)); and calculate a weight (paragraph 4.3, current (I) is read (both ISTEADY-UP and ISTEADY-DOWN) and the calculation that leads to the load estimate (i.e. calculate a weight) is carried out) of the vehicle based on the first and second parameters (paragraph 4.3) of the motor (paragraph 2, DCPM motor).
However, Bartoni does not explicitly state a tangible machine-readable storage medium including instructions which, when executed, cause a processor to at least: control a motor.
Shukla teaches a tangible machine-readable storage medium including instructions which, when executed, cause a processor to at least: control a motor (column 17, lines 28-30, program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bartoni by including tangible machine-readable storage medium including instructions as taught by Shukla.
One would be motivated to modify Bartoni in view of Shukla for the reasons stated in Shukla column 1, lines 20-30, for a vehicle to more accurately estimate their weights and the locations of their center of gravity.  Furthermore, the capability to weigh the vehicle allows the operator to determine terrains and locations over which the vehicle can travel (e.g., due to weight limits on bridges or other structures).
Additionally, the claimed invention is merely a combination of old, well known elements of a computer controlled active suspension system, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 16, the combination of Bartoni and Shukla disclose all elements of claim 15 above.
Bartoni discloses further tangible machine-readable storage medium wherein the instructions, when executed, further cause the processor to measure the first parameter (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 10, (i.e. first parameter)) when the vehicle is unloaded (paragraph 2, suspension not loaded, condition is defined preload, typical load MTYP, (see also at least FIG 1a)), and measure the second parameter (paragraph 4.3, isolate the contribution QL, torque estimation by measuring steady-state motor current using equation 11, (i.e. second parameter)) when the vehicle is at least partially loaded(paragraph 2, load MX and a preload (PF + PV), (see also at least FIG 1c)).

Regarding claim 17, the combination of Bartoni and Shukla disclose all limitations of claim 16 above.
Furthermore, the apparatus in claim 6 can clearly perform the instructions of the tangible machine-readable storage medium of claim 17 and cause the processor to determine the first parameter based on first sensor data generated when the vehicle is unloaded, and determine the second parameter based on second sensor data generated when the vehicle is at least partially loaded. Therefore, claim 17 is rejected under the same rationale as claim 6 above.

Regarding claim 18, the combination of Bartoni and Shukla disclose all limitations of claim 17 above.
Furthermore, the apparatus in claim 7 can clearly perform the instructions of the tangible machine-readable storage medium of claim 18 and cause the processor to generate i) a first data relationship for the first parameter when the vehicle is unloaded, and ii) a second data relationship for the second parameter when the vehicle is at least partially loaded. Therefore, claim 18 is rejected under the same rationale as claim 7 above.

Regarding claim 19, the combination of Bartoni and Shukla disclose all limitations of claim 18 above.
Furthermore, the apparatus in claim 8 can clearly perform the instructions of the tangible machine-readable storage medium of claim 19 and cause the processor to generate the first and second data relationships by generating a first plot corresponding to the first data relationship, and a second plot corresponding to the second data relationship. Therefore, claim 19 is rejected under the same rationale as claim 8 above.

Regarding claim 20, the combination of Bartoni and Shukla disclose all limitations of claim 19 above.
Furthermore, the apparatus in claim 9 can clearly perform the instructions of the tangible machine-readable storage medium of claim 20 and cause the processor to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot. Therefore, claim 201 is rejected under the same rationale as claim 9 above.
Conclusion
This action is made Final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669            

/JESS WHITTINGTON/Examiner, Art Unit 3669